Citation Nr: 1507943	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury.

2.  Entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury.

3.  Entitlement to service connection for broken tooth condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  That decision (1) confirmed and continued the previous denial of service connection for a low back disorder, (2) denied service connection for tooth extraction, and (3) denied service connection for a broken tooth condition.  In November 2011, the Veteran filed a Notice of Disagreement (NOD) concerning the denial of his claims for a low back disorder and broken tooth condition, and requested that these two claim areas be reevaluated.

In August 2012, the RO issued a Statement of the Case (SOC) that addressed the Veteran's claims for low back disorder and tooth extraction, but not his broken tooth claim.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2012.  The Veteran checked that he wanted to appeal all of the issues listed on the SOC.  In addition, with respect to his teeth claims, the Veteran wrote:  "The teeth extraction was one incident.  I also had dental work . . . with a broken tooth repaired."  In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran testified that he had two different dental problems in service.  One was that he had his wisdom teeth removed.  The "bigger issue" was that a tooth broke and was capped.  A transcript of the hearing is associated with the claims file.  

As noted above, the RO did not provide the Veteran with a statement of the case for his claim relating to the broken tooth.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.   A review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.    

The Board notes that, although the RO issued a SOC pertaining to the Veteran's claim for tooth extraction, it appears that the Veteran did not initially intend to appeal that issue, as he did not include it in his November 2011 NOD.  The first indication by the Veteran that he was appealing the tooth extraction determination is the statement in his October 2012 Substantive Appeal that "[t]he teeth extraction was one incident."  A timely filed notice of disagreement is a jurisdictional bar to appellate consideration that may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  As the Board lacks jurisdiction over the tooth extraction claim, it is referred to the Agency of Original Jurisdiction (AOJ) to contact the Veteran to clarify whether he wishes to appeal the tooth extraction determination, and, if so, to determine whether the statement in his October 2012 VA Substantive Appeal concerning the tooth extraction constitutes a timely notice of disagreement.  

The issue of entitlement to service connection for a broken tooth is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The October 2006 rating decision that denied the Veteran's claim of service connection for a low back disorder, to include as secondary to residuals of a right foot injury, was not appealed and is final.

2.  Some of the evidence received since the October 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disorder, to include as secondary to residuals of a right foot injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to reopen the claim of service connection for a low back disorder and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition below reopening the claim, no discussion of VA's duties to notify or assist is necessary.  To the extent that there may be any deficiency of notice or assistance, it is harmless and there is no prejudice to the Veteran in proceeding with adjudication of the claims.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its October 2006 rating decision, the RO continued the denial of service connection for a low back disorder because the Veteran's service treatment records did not document a chronic back disability that was incurred in or caused by service, or within any applicable presumptive period, and because the Veteran did not provide any medical evidence of a back disability attributed to his service-connected right foot injury.  A notice of disagreement was not filed within one year of the notice of that decision.  Thus, the Board finds that the October 2006 rating decision is final.

Although the RO determined in its April 2011 decision that new and material evidence had been received and reopened the Veteran's claim, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision. 38 U.S.C.A. §§ 5108, 7104(b) (2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).
  
The evidence received after the October 2006 rating decision includes, in relevant part, statements and testimony of the Veteran, VA medical records dated from 1999 to 2012, and a December 2010 VA examination report with a March 2011 addendum report.  For the first time in his October 2012 Substantive Appeal, the Veteran reported that the doctor he saw in connection with his first back surgery, B.B., MD, told the Veteran that his current injury "was the culmination of a previous injury that was exacerbated."  Similarly, at his May 2014 hearing, the Veteran testified that Dr. B.B. said that the Veteran's back had predisposed issues from his previous life, including tilting of the pelvis caused by walking in a cast for several months when his foot was broken, that would lead to the type of injury the Veteran had.  Lay evidence can be competent to testify to what he or she was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

The Veteran's claim has been denied, at least in part, because there was no evidence of chronic back disability that was incurred in or caused by service and because the Veteran did not provide any medical evidence of a back disability attributed to his service-connected right foot injury.  Newly received evidence need only help prove one unestablished element to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  Thus, the Board finds that this new evidence that Dr. B.B. related the Veteran's back injury to service and to the Veteran's service-connected foot injury relates to an unestablished fact necessary to substantiate the claim.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim. 

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the October 2006 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of a right foot injury, is reopened and the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
 
I.  Low Back Disorder

In his Substantive Appeal, the Veteran stated that the records of Dr. B.B. were previously sent to the Board.  At his May 2014 Board hearing, the Veteran testified that he received private care for his back at Idaho State University and from Drs. B.B. and E.W.  The Veteran testified that the records of Drs. B.B. and E.W. had been submitted to VA.  The Veteran also testified that he had not submitted medical records pertaining to a May 2013 back surgery to VA.  To date, none of the foregoing records have been associated with the Veteran's claims file.

The Board notes that in his March 2004 Veteran's Application for Compensation and/or Pension (VA Form 21-526) the Veteran disclosed that he had received care for his back from Dr. B.B.  In April 2004, VA sent a letter to the Veteran requesting that he submit treatment records to support his claim or complete authorizations to allow VA to obtain records on his behalf; however, the Veteran did not provide any private treatment records or authorizations in response to the request.  In his July 2006 Veteran's Application for Compensation and/or Pension, the Veteran disclosed that he had received back care from Drs. B.B. and E.W.  In response, VA sent the Veteran authorizations completed specifically for those providers and asked the Veteran to sign and return them in August 2006.  The Veteran did not return the authorizations or submit the private treatment records.  In connection with the current reopening, VA sent the Veteran three letters in December 2010 and one in January 2011 asking for evidence to support his claim.  The Veteran again did not submit authorizations or records for the providers at issue.

In light of the foregoing, no further affirmative acts on the part of VA in obtaining treatment records is warranted.  The Veteran is free to supplement the record as the Board is remanding the claim.  In this regard, the record shows that the Veteran underwent a VA examination in December 2010 and the examiner provided a medical opinion.  In addition to direct service connection, the Veteran also seeks service connection for a back condition secondary to his service-connected right foot condition.  While the VA examiner opined that the Veteran's low back disorder was not "related" to his service-connected right foot condition, he did not offer an opinion as to the question of aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Thus, an addendum opinion is necessary. 

II.  Broken Tooth - Manlicon Issue

As explained in the introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim for his broken tooth.  Thus, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the December 2010/March 2011 VA back examination/opinion.  While the VA examiner found that the Veteran's low back disorder was not "related to" the service-connected right foot condition, please now address aggravation.  Is it at least as likely as not that the Veteran's low back disability was AGGRAVATED by his service-connected right foot condition?  If aggravated, the degree of aggravation should be quantified, if possible.   

The examiner must provide a clear rationale for all opinions.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

2.  In response to the Veteran's November 2011 notice of disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105, including review of dental service records and evaluating the significance of such findings as the dental diagram and corresponding entries relating to tooth #10, in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to service connection for a broken tooth condition.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim seeking entitlement to service connection for a low back disability, to include as secondary to residuals of a right foot injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


